Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 34- 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 25 April 2022 have been fully considered but they are not persuasive.
On page 6 of the applicant’s argument, the applicant argues that “Claim 26 recites that the master device periodically reports the usage data to the control device, which is supported at least by paragraphs [0098] and [0110] of the published application. For example, paragraph [0098] recites: "The Count Rule contained in the Create Session Response message is information indicating detailed conditions when the MeNB 21 counts the amount of packets for each radio bearer. For example, the Count Rule may contain at least one of RAT type of the RAT to be counted, Traffic type of the traffic to be counted, and Report period indicating the period of counting." Published Application at [0098] ( emphasis added). As a further example, paragraph [0110] recites: "The flow of a process where the MeNB 21 reports the amount of packets counted for each radio bearer related to the UE 20 is described hereinafter with reference to FIG. 12. First, the MeNB 21 transmits a Traffic Count Report Request message to the SeNB 22 in order to acquire information about the amount of packets counted in the SeNB 22 in accordance with the Count Rule (S5 l). For example, the MeNB 21 may transmit the Traffic Count Report Request message to the SeNB 22 when the count period specified in the Count Rule expires. Alternatively, the MeNB 21 may transmit the Traffic Count Report Request message to the SeNB 22 at arbitrary timing." Published Application at [0110] (emphasis added). Therefore, the written description at least discloses that the Count Report includes the Report period indicating the period of counting, and that the MeNB reports the amount of packets counted for each radio bearer related to the UE and about the amount of packets counted in the SeNB in accordance with the Count Rule. In other words, the written description at least discloses reporting the amount of packets that is corresponding to the usage data periodically each time the period of counting passes. Accordingly, Applicant submits that claim 26 complies with the written description requirement.
Examiner respectfully disagrees with the applicant’s argument. Claims 26 discloses “wherein the master communication device periodically reports the usage data to the control device” (emphasis added) and claim 32 discloses “wherein the processor is configured to receive, from the master device, the usage data periodically” (emphasis added). The term of “periodically” is defined as being “at regular intervals of time” (Merriam-Webster dictionary; https://www.merriam-webster.com/dictionary/periodically) In other words, “the usage data” is reported to the control device at regularly intervals of time. However, as admitted by the applicant, “the written description at least discloses that the Count Report includes the Report period indicating the period of counting, and that the MeNB reports the amount of packets counted for each radio bearer related to the UE and about the amount of packets counted in the SeNB in accordance with the Count Rule”. In other words, the Counting Rule includes counting of “least one of RAT type of the RAT” and “Traffic type of the traffic” and Reporting period indicating the period of counting”. In particular, “reporting period indicating the period counting” is not necessarily interpreted as “periodic reporting at regular intervals of time (e.g., periodically)” since, what so we called, “report period” indicates “the period of counting”. The “reporting period including the period of counting” described in the paragraph [0098] and [0110] is clearly different from “periodically reports ...” as disclosed in claims 26 and 32. Thus, the rejection of 35 U.S.C. 112(a), written description, for claims 26 and 32 is sustained.
On page 7 of the applicant’s argument, the applicant argues that “However, Jung does not at least disclose that the E-RAB separation indication message includes usage data. Therefore, Jung at least does not disclose a processor configured to maintain usage data per bearer related to the secondary device and transmit a message including the usage data to the control device, the usage data including a RAT type related to the secondary device.
Examiner also respectfully disagrees with the applicant’s argument. Claim 1 merely discloses “maintain usage data per bearer related to the secondary device; and transmit a message including the usage data to the control device, the usage data including a RAT type related to the secondary device” without further limitation, e.g., specific contexts (or variable) of usage data per bearer”, etc. Instead, what so we called, “usage data” merely includes “a RAT type related to the secondary device”. Thus, the usage data may be interpreted as “any variable including a RAT type related to the secondary device for data communication usage” although it may be different from the applicant’s intention.
Jung discloses “eNB 913 transmits an E-RAB separation indication message to the MME 917 ... The E-RAB separation indication message may information about an E-RAB in which a uplink and a downlink to which different RATs are applied are transmitted, e.g., an E-RAB ID, a transport layer address, and a DL GPRS tunneling protocol (GTP) tunnel endpoint ID (TEID) ... the E-RAB separation indication message indicates that the SGW 919 will generate a new downlink S1 bearer through the AP 915, transfer a downlink IP flow through the newly generated downlink S1 bearer, and receive a uplink IP flow through an existing S1 bearer. Here, it will be noted that the E-RAB separation indication message may include parameters of the same format with an E -RAB modification indication message defined in a 3GPP dual connectivity standard, however, the E -RAB modification indication message may be different in an aspect that an existing E-RAB which passes an LTE mobile communication system is removed, and a uplink IP flow and a downlink IP flow are transferred through a newly generated E-RAB” (¶ [0141]). In other words, eNB transmits E-RAB separation indication message about an E-RAB in which an uplink and a downlink to which different RATs being applied in association with AP to MME.
For at least the foregoing reasons, Jung teaches the every feature of independent claim 22 and thus can anticipate this claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 32 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 26 discloses “wherein the master communication device periodically reports the usage data to the control device” (emphasis added) and claim 32 discloses “wherein the processor is configured to receive, from the master device, the usage data periodically” (emphasis added). However, there is no sufficient written description to Inform a skilled artisan that applicant was in possession of the claimed Invention as a whole at the time the application was filed. In particular, the specification is silent with “MeNB transmits the usage data including a RAT type related SeNB to MME periodically”. In addition, E-RAB Modification message or UE Context Release Request message including the usage data including RAT type is transmitted from MeNB to MME, however, the periodic transmission is not disclosed in the original specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22-25, 27-31, and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (US 2018/0317118).

Regarding claim 22, Jung discloses 
A master device providing E-UTRA (Evolved UTRA (Universal Terrestrial Radio Access)) (Fig. 13 eNB; ¶ [0120]: E-UTRAN) in a communication system (Fig. 1) having a terminal (Fig. 12 UE), a secondary device providing NR (New Radio) (Fig. 14 AP; abstract: The present invention relates a 5-th generation (5G) or pre -5G communication system provided to support a higher data transmission rate beyond a 4th-generation (4G) communication system such as long term evolution (LTE)) and a control device (Fig. 15 MME), the master device comprising: a memory; and a processor, comprising hardware, configured to (Fig. 13):
wirelessly communicate with the terminal being connected to the master device and the secondary device (Fig. 1, ¶ [0068]: an eNB 117, a UE 119, and an access point (AP) 121);
maintain usage data per bearer related to the secondary device; and transmit a message including the usage data to the control device, the usage data including a RAT type related to the secondary device (¶ [0141]: The eNB 913 transmits an E-RAB separation indication message to the MME 917 ... The E-RAB separation indication message may information about an E-RAB in which a uplink and a downlink to which different RATs are applied are transmitted, e.g., an E-RAB ID, a transport layer address, and a DL GPRS tunneling protocol (GTP) tunnel endpoint ID (TEID) ... the E-RAB separation indication message indicates that the SGW 919 will generate a new downlink S1 bearer through the AP 915, transfer a downlink IP flow through the newly generated downlink S1 bearer, and receive a uplink IP flow through an existing S1 bearer. Here, it will be noted that the E-RAB separation indication message may include parameters of the same format with an E -RAB modification indication message defined in a 3GPP dual connectivity standard, however, the E -RAB modification indication message may be different in an aspect that an existing E-RAB which passes an LTE mobile communication system is removed, and a uplink IP flow and a downlink IP flow are transferred through a newly generated E-RAB).

Regarding claim 23, Jung discloses 
wherein the usage data includes first information indicating uplink data and second information indicating downlink data (¶ [0141]: The eNB 913 transmits an E-RAB separation indication message to the MME 917 ... The E-RAB separation indication message may information about an E-RAB in which a uplink and a downlink to which different RATs are applied are transmitted, e.g., an E-RAB ID, a transport layer address, and a DL GPRS tunneling protocol (GTP) tunnel endpoint ID (TEID)).

Regarding claim 24, Jung discloses 
wherein the message comprises a E-RAB Modification message or a UE Context Release Request message (¶ [0141]: The eNB 913 transmits an E-RAB separation indication message to the MME 917 ... The E-RAB separation indication message may information about an E-RAB in which a uplink and a downlink to which different RATs are applied are transmitted, e.g., an E-RAB ID, a transport layer address, and a DL GPRS tunneling protocol (GTP) tunnel endpoint ID (TEID) ... Here, it will be noted that the E-RAB separation indication message may include parameters of the same format with an E -RAB modification indication message defined in a 3GPP dual connectivity standard, however, the E -RAB modification indication message may be different in an aspect that an existing E-RAB which passes an LTE mobile communication system is removed, and a uplink IP flow and a downlink IP flow are transferred through a newly generated E-RAB).

Regarding claim 25, Jung discloses 
wherein the usage data is reported from the control device to a gateway apparatus (¶ [0141]: The eNB 913 transmits an E-RAB separation indication message to the MME 917 ... The E-RAB separation indication message may information about an E-RAB in which a uplink and a downlink to which different RATs are applied are transmitted, e.g., an E-RAB ID, a transport layer address, and a DL GPRS tunneling protocol (GTP) tunnel endpoint ID (TEID)).

Regarding claim 27, Jung discloses 
method performed by a master device providing E-UTRA (Evolved UTRA (Universal Terrestrial Radio Access)) (Fig. 13 eNB; ¶ [0120]: E-UTRAN) in a communication system (Fig. 1) having a terminal (Fig. 12 UE), a secondary device providing NR (New Radio) (Fig. 14 AP; abstract: The present invention relates a 5-th generation (5G) or pre -5G communication system provided to support a higher data transmission rate beyond a 4th-generation (4G) communication system such as long term evolution (LTE)) and a control device (Fig. 15 MME), the method comprising, 
the master device comprising: a memory; and a processor, comprising hardware, configured to (Fig. 13 eNB):
wirelessly communicating with the terminal being connected to the master device and the secondary device (Fig. 1, ¶ [0068]: an eNB 117, a UE 119, and an access point (AP) 121) and;
maintaining usage data per bearer related to the secondary device; and transmitting a message including the usage data to the control device, the usage data including a RAT type related to the secondary device (¶ [0141]: The eNB 913 transmits an E-RAB separation indication message to the MME 917 ... The E-RAB separation indication message may information about an E-RAB in which a uplink and a downlink to which different RATs are applied are transmitted, e.g., an E-RAB ID, a transport layer address, and a DL GPRS tunneling protocol (GTP) tunnel endpoint ID (TEID) ... the E-RAB separation indication message indicates that the SGW 919 will generate a new downlink S1 bearer through the AP 915, transfer a downlink IP flow through the newly generated downlink S1 bearer, and receive a uplink IP flow through an existing S1 bearer. Here, it will be noted that the E-RAB separation indication message may include parameters of the same format with an E -RAB modification indication message defined in a 3GPP dual connectivity standard, however, the E -RAB modification indication message may be different in an aspect that an existing E-RAB which passes an LTE mobile communication system is removed, and a uplink IP flow and a downlink IP flow are transferred through a newly generated E-RAB).

Regarding claim 28, Jung discloses 
A control device (Fig. 15 MME) used in a communication system (Fig. 1) having a master device providing E-UTRA (Evolved UTRA (Universal Terrestrial Radio Access)) (Fig. 13 eNB; ¶ [0120]: E-UTRAN), a secondary device providing NR (New Radio) (Fig. 14 AP; abstract: The present invention relates a 5-th generation (5G) or pre -5G communication system provided to support a higher data transmission rate beyond a 4th-generation (4G) communication system such as long term evolution (LTE)) and a terminal (Fig. 12 UE), the control device comprising a memory; and
a processor, comprising hardware, configured to (Fig. 15 MME):
receive, from the master device, a message comprising usage data per bearer related to the secondary device, the usage data including a RAT type related to the secondary device (¶ [0141]: The eNB 913 transmits an E-RAB separation indication message to the MME 917 ... The E-RAB separation indication message may information about an E-RAB in which a uplink and a downlink to which different RATs are applied are transmitted, e.g., an E-RAB ID, a transport layer address, and a DL GPRS tunneling protocol (GTP) tunnel endpoint ID (TEID) ... the E-RAB separation indication message indicates that the SGW 919 will generate a new downlink S1 bearer through the AP 915, transfer a downlink IP flow through the newly generated downlink S1 bearer, and receive a uplink IP flow through an existing S1 bearer. Here, it will be noted that the E-RAB separation indication message may include parameters of the same format with an E -RAB modification indication message defined in a 3GPP dual connectivity standard, however, the E -RAB modification indication message may be different in an aspect that an existing E-RAB which passes an LTE mobile communication system is removed, and a uplink IP flow and a downlink IP flow are transferred through a newly generated E-RAB).

Regarding claim 29, Jung discloses 
wherein the usage data includes first information indicating uplink data and second information indicating downlink data (¶ [0141]: The eNB 913 transmits an E-RAB separation indication message to the MME 917 ... The E-RAB separation indication message may information about an E-RAB in which a uplink and a downlink to which different RATs are applied are transmitted, e.g., an E-RAB ID, a transport layer address, and a DL GPRS tunneling protocol (GTP) tunnel endpoint ID (TEID)).

Regarding claim 30, Jung discloses 
wherein the received message comprises a E-RAB Modification message or a UE Context Release Request message (¶ [0141]: The eNB 913 transmits an E-RAB separation indication message to the MME 917 ... The E-RAB separation indication message may information about an E-RAB in which a uplink and a downlink to which different RATs are applied are transmitted, e.g., an E-RAB ID, a transport layer address, and a DL GPRS tunneling protocol (GTP) tunnel endpoint ID (TEID) ... Here, it will be noted that the E-RAB separation indication message may include parameters of the same format with an E -RAB modification indication message defined in a 3GPP dual connectivity standard, however, the E -RAB modification indication message may be different in an aspect that an existing E-RAB which passes an LTE mobile communication system is removed, and a uplink IP flow and a downlink IP flow are transferred through a newly generated E-RAB).

Regarding claim 31, Jung discloses 
wherein the processor (Fig. 15) is further configured to:
transmit, to a gateway apparatus, a message including the received usage data (¶ [0142]: After receiving the E-RAB separation indication message from the eNB 913, the MME 917 transmits a modify bearer request message to the SGW 919 (at operation 945). The modify bearer request message may include bearer context to be modified (EPS bearer ID, S1 AP F-TEID (Fully Qualified Tunnel Endpoint Identifier)). After receiving the modify bearer request message from the MME 917, the SGW 919 generates a downlink S1 bearer which passes the AP 915 based on the E-RAB information included in the modify bearer request message, and transmits a downlink IP flow which is set to pass an S1 bearer set to pass the eNB 913 through the downlink S1 bearer which passes the AP 915 (at operation 947)) in response to receiving the usage data from the master device (¶ [0141]: The eNB 913 transmits an E-RAB separation indication message to the MME 917 (at operation 943). The E-RAB separation indication message may information about an E-RAB in which a uplink and a downlink to which different RATs are applied are transmitted, e.g., an E-RAB ID, a transport layer address, and a DL GPRS tunneling protocol (GTP) tunnel endpoint ID (TEID). That is, the E-RAB separation indication message may include E-RAB to be separated [E-RAB ID, transport layer address, DL GTP TEID], and E-RAB not to be modified [E-RAB ID, transport layer address, DL GTP TEID]. Finally, the E-RAB separation indication message indicates that the SGW 919 will generate a new downlink S1 bearer through the AP 915, transfer a downlink IP flow through the newly generated downlink S1 bearer, and receive a uplink IP flow through an existing S1 bearer).

Regarding claim 33, Jung discloses 
A method performed by a control device (Fig. 15 MME) used in a communication system (Fig. 1) having a master device providing E-UTRA (Evolved UTRA (Universal Terrestrial Radio Access)) (Fig. 13 eNB; ¶ [0120]: E-UTRAN), a secondary device providing NR (New Radio) (Fig. 14 AP; abstract: The present invention relates a 5-th generation (5G) or pre -5G communication system provided to support a higher data transmission rate beyond a 4th-generation (4G) communication system such as long term evolution (LTE)) and a terminal (Fig. 12 UE) , the method comprising:
receiving, from the master device, a message comprising usage data per bearer related to the secondary device, the usage data including a RAT type related to the secondary device (¶ [0141]: The eNB 913 transmits an E-RAB separation indication message to the MME 917 ... The E-RAB separation indication message may information about an E-RAB in which a uplink and a downlink to which different RATs are applied are transmitted, e.g., an E-RAB ID, a transport layer address, and a DL GPRS tunneling protocol (GTP) tunnel endpoint ID (TEID) ... the E-RAB separation indication message indicates that the SGW 919 will generate a new downlink S1 bearer through the AP 915, transfer a downlink IP flow through the newly generated downlink S1 bearer, and receive a uplink IP flow through an existing S1 bearer. Here, it will be noted that the E-RAB separation indication message may include parameters of the same format with an E -RAB modification indication message defined in a 3GPP dual connectivity standard, however, the E -RAB modification indication message may be different in an aspect that an existing E-RAB which passes an LTE mobile communication system is removed, and a uplink IP flow and a downlink IP flow are transferred through a newly generated E-RAB).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 34-41 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2018/0317118) in view of Sirotkin et al. (US 2018/0007212).

Regarding claims 34-41, Jung discloses all the subject matter of the claimed invention with the exception of wherein the usage data indicates data volume. Sirotkin from the same or similar fields of endeavor discloses wherein the usage data indicates data volume (¶ [0054]: eNB may then measure a usage of individual bearers and record that usage, along with an associated RAT type; ¶ [0059]: par. 59: per-RAT usage limits may be set so that charging reports or quotas do not need to be negotiated in real-time. The eNB may detect a reporting trigger when these usage limits are met; par. 62:  the reporting procedure 500 may include transmission of the traffic report; ¶ [0062]: The report may be transmitted via transceiver circuitry of the eNB to CDF/OCS ... The intervening network elements may include an MME). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Jung by sending, by eNB, report including usage of individual bearers along with an associated RAT type when per-RAT usage limits are met to CDF/OCS via MME of Sirotkin. The motivation would have been to facilitate to report usage of individual bearers along with an associated RAT type when per-RAT usage limits are met to CDF/OCS via MME (Sirotkin ¶ [0059] and [0062]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466